Judgment, Supreme Court, New York County (Francis Pécora, J.), entered August 8, 1989, which, after a jury trial, found in favor of plaintiffs against defendants and awarded, on plaintiffs’ stipulation to accept damages in a reduced amount, the sum of $371,885, unanimously affirmed, with costs.
A jury verdict in favor of plaintiff will not be set aside as against the weight of the evidence unless the jury could not have reached its conclusion upon any fair interpretation of the evidence (Cornier v Spagna, 101 AD2d 141, 149). The jury could have reasonably concluded that defendants’ negligence in allowing an open, unsecured hole to exist in the storage room was a substantial and proximate cause of the accident. Plaintiffs testified that the hole was covered by a "headboard”, instead of a steel plate, as defendants believed to be the case. While there was conflicting testimony as to what was covering the hole and the length of time that the condition existed, the jury resolved the conflicts in favor of plaintiffs and the record presents no reason to disturb its verdict (Picciallo v Norchi, 147 AD2d 540). We decline to disturb the jury’s assessment of damages which is not so excessive or inadequate as to shock the conscience of the court (Graham v Murphy, 135 AD2d 326, 330). We have considered defendants’ remaining claims and find them to be without merit. Concur—Kupferman, J. P., Asch, Smith and Rubin, JJ.